DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims and specification, filed on 12/17/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Yamada et al (WO 2015/008766 A1), would have suggested a chemically strengthened glass and perhaps adjusting the hydrogen concentration and/or profile at the surface (e.g., “b”) as well as throughout the glass (e.g., a decreasing slope or “a”: which is expected to be a high value) to optimize the strength of the glass. However, nothing in the Yamada would have necessary suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a chemically strengthened glass with the surface strength and contact anger after 4,000 times of an abrasion of instant claim 1.
Regarding claims 2-6, these claims directly or indirectly depend upon claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783